The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
            
Claims 1-5, 7, 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  The figures show the first or center section (14), second or center section (16), a first side section (18) and a second side section (20).  The combination of the four sections form a substantially circular pitching mound (figures 1-2). The combination of three (3) mound sections make a complete pitching mound in figures 3-4.  The Specification discloses the portable pitching mound (10) includes multiple mound section (background of the invention) or a plurality of mound sections (12) and that the pitching mound can have any number of mound sections (12).  The application as filed has not shown or disclosed a non-concentric i.e. non-circular pitching mound .   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (9,474,954).
Claim 1, Lee et al discloses a portable pitching mound comprising: 
a first mound section (by way of example embodiment of figures 3A-3B; which includes center mound 505, right mound 502 and left mound 501) having at least one side wall (right sidewall 506; figures 4A-4C) having a receiving slot that extends outwardly and upwardly from an at least one side wall (flange 900; best seen in figures 4A, 16-18; also column 7 lines 1-26; the flanges 900 gradually angle upwards and as can be seen in figure 16 the flange angles upward and outward; column 11, lines 48-67 and column 12, lines 1-17; optional locking mechanism is provided which are shown in figures 17 and 18; locking channel 901 incorrectly identified as 902 in figure 17); and
a second mound section (any one of 505, 501 or 502) having at least one side wall with a lower edge, wherein the second mound section is connected to the first mound section by placing 
Regarding the recitation of a receiving slot extending continuously around the at least one sidewall and an inner wall, the examiner considers Lee to disclose a continuous receiving slot in that it extends in an unbroken fashion over its entire length.  In any event, and in anticipation of the applicant attempting to amend the claim to require a continuous receiving slot extending along the entire length of the sidewall and inner wall, Lee teaches that the length and number of the receiving slot may be varied (column 7, lines 1-26, column 9, lines 20-37, column 11, lines 58-67 and column 12, lines 1-17).  Given the suggestion that the length of the slot may be varied and given the general knowledge that a greater slot length would predictably result in a greater connection surface area along the interface between sections, those of ordinary skill in the art desiring a more secure connection of sections would have considered the slot extension along the entire length of the sidewall and inner wall to be a matter of obvious design.
Claim 2, Lee et al shows the first mound section is a central section (505 as shown in 3B).
Claim 3, Lee et al shows the second mound section is a central section (600 as shown in figures 5A-5B).
Claim 4, Lee et al shows the first mound section (501 or 502; figure 3B) is an outer section having is a side section.
Claim 5, Lee et al shows the at least one side wall has a straight section and at least one angled section that angles outwardly from the pair of side walls (each section of the mound has an upper straight portion and a portion that slopes or angles downwardly (figure 1 best represents the 
Claim 7, Lee shows the receiving slot extends at an angle such that the receiving slot forms an opening that is larger than the lower edge of the second mound.  As noted in claim 6, Lee shows the size and number of the receiving slots may be varied.  In one embodiment, Lee shows the slot forms an opening of at least 2” and in another embodiment shows the slot to be about 2 3/8”.  
Additionally, Lee teaches the receiving slot gradually angles upward and outward.
Claim 8, Lee shows the receiving slot having an angle that causes the lower edge of the second mound section to slide down the receiving slot such that the first mound section and the second mound section are brought together. Note the rejection of claims 6 and 7.  The receiving slot can gradually angle upward and includes a slot that naturally allow the lower edge of the second mound section to slide down the receiving slot.  After all this is how this particular type of locking mechanism operates.
Allowable Subject Matter
Claims 9-10 and 12-13 are allowed.
Response to Arguments
Applicant's arguments filed 06 July 2021 have been fully considered but they are not persuasive.  With regards to applicant’s assertion that the application as filed has not shown or disclosed a concentric mound configuration.  It is respectfully asserted that applicant’s remarks are in contradiction to the figures and specification originally filed.  Figures 1-4 show a concentric or circular mound.  The specification on page 5, lines 30-32 discloses that “when fully assembled, ... the sections form the portable pitching mound 10 with a circular shape due to the arcuate outer .    
The disclosure does not enable one of ordinary skill in the art to practice the invention without the omitted sections i.e. the embodiment of figures 1-2 require a pitching mound having four (4) sections to form a complete circular pitching mound; and the embodiment of figures 3-4 require three (3) sections to form a complete circular pitching mound, which are critical or essential to the practice of the invention but not included in the claim(s). Figures 1-2 show a circular pitching mound having four (4) sections.  Two (2) center sections and two (2) side sections. Figures 3-4 show a circular pitching mound having three (3) sections. One (1) center section and two (2) side sections. No embodiments has been shown or disclosed which has only two sections forming a complete circular pitching mound. 
Claim 1 recites a first mound section and a second mound section.  In figures 1-2, first and second mound sections can be considered as one of 1) the two center sections (28, 28A); 2) one center section (28 or 28A) and one of the side sections (28B or 28C).  Likewise, in figures 3-4, first and second mound sections can be considers as one of 3) the center section (28) and one of the side sections (28B or 28C).  None of the above scenarios creat a complete circular pitching mound.  For this reason a 112 rejection is given and has been maintained.
Applicant further asserts that a two-piece mound is shown in figures 5, 8 and 9.  Again, it is respectfully asserted that Figure 5 is a side cross-sectional view of a portable pitching mound along line 5 of Figure 1.  Figure 1 shows a top plan view of a portable pitching mound having four 
With regards to the finality of the office action.  The previous office action was not made final. The examiner mailed out a second non-final office action.
With regards to “design choice”, applicant’s comments are noted, however, they are not found persuasive.  It has been held that a change in size is an obvious matter of design choice.  The application as filed has not disclosed the criticality in having a continuous slot has advantages over having a plurality of slots.  Both perform the same function of securing two adjacent mound pieces together.    
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at






/MITRA ARYANPOUR/
Primary Examiner, Art Unit 3711



/ma/
10 September 2021